internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-138504-01 date date legend distributing controlled subsidiary investment bank business a business b agreement a type a type b event x state x dollar_figurea dollar_figureb year a year b year c date a date b date c date d date e a b c d a b c d e f g h j k dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date date date date and date the information submitted for consideration is summarized below facts distributing is a publicly traded state x corporation and common parent of an affiliated_group filing a consolidated_return distributing was incorporated in state x in year a and is engaged in business a distributing owns the stock of several subsidiaries including controlled and subsidiary subsidiary was formed in state x in year b and is engaged in business b controlled is a holding_company that was incorporated in state x in year c the authorized stock of distributing consists of distributing class b common_stock series a preferred_stock and series b preferred_stock none of the series a preferred_stock is issued and outstanding the series b preferred_stock is nonvoting and is owned by a shareholders there are over b shareholders of the distributing class b common_stock several of the over b shareholders own or greater of the distributing class b common_stock on date a distributing completed a stock offering of c shares of its class b common_stock after the date a stock offering distributing had approximately d shares of class b common_stock outstanding on date b distributing issued dollar_figurea of e year convertible notes to the public the notes carry a a coupon rate and are convertible into f shares of distributing class b common_stock distributing completed both the date a stock offering and the date b issuance of convertible notes in response to the effects of event x since its formation controlled had g shares of common_stock authorized issued and outstanding all of which had been held by distributing proposed transaction to effect the separation of business b distributing proposes the following series of steps some of which already have been consummated collectively the proposed transaction i ii on date c distributing contributed all of the stock of subsidiary to controlled no additional shares of controlled were issue subsequently on date d after determining the appropriate number of shares of controlled class a and class b common_stock necessary to effectuate the proposed transaction controlled recapitalized its outstanding shares of common_stock owned by distributing into h shares of class a common_stock hereinafter referred to as class a stock possessing a votes per shares and j shares of class b common_stock hereinafter referred to as class b stock possessing k votes per share each share of class b stock is convertible at the option of distributing or its affiliates prior to the distribution into a shares of class a stock plr-138504-01 iii iv v vi vii in connection with the proposed transaction investment bank will acquire approximately dollar_figureb of outstanding distributing indebtedness from the debt holders such acquisitions will occur at fair_market_value controlled will complete an initial_public_offering ipo of its class a stock the controlled ipo controlled will loan the proceeds received in the controlled ipo to subsidiary in exchange for a debt obligation that as represented will constitute a security subsidiary will utilize the proceeds to repay a portion of its note payable to distributing distributing will transfer a portion of the class a stock having a value of approximately dollar_figureb to investment bank in satisfaction of the dollar_figureb of its debt held by investment bank investment bank will sell its class a stock in connection with the controlled ipo the secondary offering shortly following the controlled ipo distributing will distribute its remaining shares of class a and class b stock to distributing's shareholders pro_rata the distribution cash will be issued in lieu of fractional shares upon receipt of the class b stock by the distributing shareholders the conversion feature associated with such shares will be eliminated accordingly the class b stock will no longer be convertible into class a stock representations the following representations are made with respect to the proposed transaction a the distributing shareholders will receive solely shares of controlled stock class a stock and class b stock in the distribution b neither distributing nor controlled will have been a united_states_real_property_holding_corporation as defined in sec_897 at any time during the five-year period ending on the date of distribution neither distributing nor controlled will be a united_states_real_property_holding_corporation immediately after the distribution c the indebtedness owed by controlled to distributing if any after the distribution of the controlled stock will not constitute stock_or_securities the indebtedness owed by subsidiary to distributing after the distribution of controlled's stock will not constitute stock_or_securities d no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-138504-01 e f g h i j k the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of controlled is representative of its current operations with the exception that as effective date e distributing and controlled converted from a type a arrangement to a type b arrangement the conversion to a type b arrangement affected only the method of allocating revenues and expenses between distributing and controlled associated with the ongoing active_conduct of those corporations’ trades_or_businesses and did not constitute a change in the operation of the active trades_or_businesses there have been no substantial operational changes since the date of the last financial statement provided immediately after the distribution at least percent of the fair_market_value of the gross assets of controlled will consist of the stock and securities of subsidiary which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the gross assets of the trades_or_businesses relied on to satisfy the active business requirement of sec_355 will have a fair_market_value that i sec_5 percent or more of the total fair_market_value of the gross assets of the corporation directly conducting the trades_or_businesses following the transaction distributing directly and controlled indirectly through subsidiary will each continue the active_conduct of its trade_or_business independently and with its own separate employees except that certain transitional services will be provided by distributing to controlled after the distribution pursuant to the terms of agreement a the distribution of the stock of controlled is carried out for the business_purpose of enhancing the effectiveness of a stock offering by controlled there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any other particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction except sales of fractional shares of controlled stock distributed in the distribution the foregoing shall not be construed to prevent any 5-percent_shareholder from disposing of such stock on behalf of its clients in the normal course of its business based upon decisions as to existing market conditions plr-138504-01 l there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 m there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business n no liabilities will be assumed by controlled in connection with the proposed transaction o immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further controlled’s excess_loss_account if any with respect to the subsidiary stock and any other excess loss accounts appropriately triggered by the distribution after taking into account appropriate investment adjustments resulting from the trigger of controlled’s excess_loss_account in the stock of subsidiary under sec_1_1502-32 will be included in income immediately before the distribution see sec_1_1502-19 p payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length q no two parties to the transaction are investment companies as defined in sec_368 and iv r s t distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the distribution immediately after the distribution no person will hold directly or indirectly disqualified_stock within the meaning of sec_1_355-6 in distributing or controlled that constitutes a percent or greater interest in distributing or controlled the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled plr-138504-01 u v w there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the managements of distributing and controlled to their best knowledge are not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to purchase additional shares of controlled stock following the distribution which would cause the shareholder to own in the aggregate more than b of the total voting power of the outstanding shares of controlled stock there is no plan or intention by the managements of distributing or controlled to exchange redeem recapitalize repurchase or in any other way convert the shares of controlled’s class b stock outstanding after the distribution immediately prior to the distribution the only outstanding_stock in controlled not held by distributing will be shares of voting class a stock held by the public and or investment bank these shares of class a stock that distributing does not own will hold less than c of the then outstanding vote in controlled and will constitute less than d of the value of all the outstanding controlled stock x each share of class b stock will be convertible while held by distributing or its affiliates before the distribution into a shares of class a stock after the distribution the class b stock will not be convertible into any other class of controlled stock the class a stock will not be convertible at any time into any other class of controlled stock controlled will not have any class of stock outstanding except its class a stock and class b stock y the payment of cash in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained-for consideration the total cash consideration that will be paid in the distribution to the distributing shareholders instead of issuing fractional shares will be de_minimis the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock z all of the steps of the proposed transaction are part of a single overall plan aa the debt obligation created by controlled’s loan to subsidiary of the proceeds of the controlled ipo will constitute a security plr-138504-01 bb investment bank will be acting for its own account in acquiring distributing obligations and exchanging those distributing obligations for shares of class a stock and attempting to sell such class a stock to the public in the secondary offering cc at the time of the distribution no shareholder of distributing that is not exempt from the b voting cap limitation will receive b of the voting power of controlled stock in the distribution dd the proposed pro_rata distribution by distributing of the stock of controlled to distributing’s shareholders as described in step vii of the proposed transaction will occur on or before the earlier of i the date that is twelve months after the date of consummation of the controlled ipo described in step iv of the proposed transaction or ii the date that is twelve months after the date of the receipt of a favorable private_letter_ruling from the internal_revenue_service rulings based on the information submitted and the representations made it is held as follows the class a stock and the class b stock held by distributing at the end of step ii will be considered as having been received by distributing in exchange for the stock of subsidiary on date c the transfer by distributing of subsidiary stock to controlled solely in exchange for controlled stock followed by the distribution will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of the subsidiary stock to controlled in exchange for controlled stock sec_361 controlled will recognize no gain_or_loss upon the receipt of subsidiary stock in exchange for controlled stock sec_1032 the basis of the subsidiary stock in the hands of controlled will be the same as the basis of such stock in the hands of distributing immediately prior to the transfer sec_362 the holding_period of the subsidiary stock in the hands of controlled will include the period during which such stock was held by distributing sec_1223 plr-138504-01 the class a stock transferred by distributing to investment bank in step v will constitute qualified_property within the meaning of sec_361 the transfer by distributing to its creditor investment bank of this class a stock constituting qualified_property will not result in the recognition of gain_or_loss to distributing sec_361 and distributing will recognize no gain_or_loss upon the distribution to its shareholders of the class a and class b stock in the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon the receipt of the controlled stock in the distribution sec_355 any distributing shareholder receiving cash in lieu of a fractional share of controlled stock will be viewed as if he she or it had received the fractional share interest and then had immediately transferred the interest to controlled for redemption the cash payment will be treated as having been received as a distribution in full payment in exchange for the stock redeemed sec_302 provided the fractional share interest is a capital_asset in the hands of the exchanging shareholder the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 the aggregate basis of the distributing stock and the controlled stock held by each shareholder of distributing immediately after the distribution will be same as the basis of the distributing stock held by such shareholder immediately before the distribution the total basis will be allocated between the shares of distributing stock and controlled stock in proportion to the relative fair market values of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received in the distribution by the shareholders of distributing will include the holding_period of the distributing stock with respect to which the distribution will be made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation and adjustment of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 plr-138504-01 caveats and procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer branch chief branch office of associate chief_counsel corporate sincerely yours alfred c bishop jr cc
